                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MANUEL HERNANDEZ,

                       Plaintiff,                         CIVIL ACTION
                                                          NO. 18-02912
           v.

 CYNTHIA LINK, et al.,

                       Defendants.


                                       ORDER

      AND NOW, this 26th day of February, 2019, upon consideration of Defendants’

Motions to Dismiss, (ECF Nos. 12 and 21), Plaintiff’s Responses, (ECF Nos. 24 and 25),

and Defendants’ Replies, (ECF Nos. 26 and 27) it is hereby ORDERED that the

Motions are GRANTED. Specifically:

   1. Claims alleging deliberate indifference to a serious medical need in violation of

      the Eighth Amendment against all Defendants are DISMISSED without

      prejudice;

   2. Claims alleging a substantive due process violation against all Defendants are

      DISMISSED with prejudice;

   3. Claims alleging medical malpractice, negligence and gross negligence against

      Weiner and Correct Care Solutions, LLC are DISMISSED without prejudice.

   4. Claims alleging medical malpractice, negligence and gross negligence against

      Link and Korszniak are DISMISSED with prejudice;

   5. Claims brought against Link and Korszniak in their official capacities are

      DISMISSED with prejudice;



                                           1
6. Plaintiff may file an Amended Complaint, consistent with this Order and the

   attached Memorandum on or before March 29, 2019.




                                          BY THE COURT:


                                          /s/ Gerald J. Pappert
                                          GERALD J. PAPPERT, J.




                                      2
